STATE OF FLORIDA OFFICE OF FINANCIAL REGULATION IN THE MATTER OF:)ADMINISTRATIVE PROCEEDING FLORIDA COMMUNITY BANK,)NO. 0554-FI-9/08 IMMOKALEE, FLORIDA) } STIPULATION AND CONSENT TO ENTRY OF ORDER TO CEASE. AND DESIST The State of Florida, Office of Financial Regulation ("OFFICE"), and Florida Community Bank ("BANK"), Immokalee, Florida, hereby enter into this STIPULATION AND CONSENT TO ENTRY OF ORDER TO CEASE AND DESIST (hereinafter "STIPULATION") and agree as follows: 1.Consideration. The OFFICE, based on its examination of the BANK and other information reported to it, believes that necessary grounds exist to initiate an administrative cease and desist proceeding pursuant to Section 655.033, Florida Statutes (2008), against the BANK. The OFFICE also acknowledges the BANK's significant progress in correcting numerous areas of concern identified in the May 25, 2007, Stipulation and Consent Agreement, as adopted in the OFFICE's Final Order of May 31, 2007, in Administrative Proceeding Number 0342-B-9/06 ("2007 ORDER"). The BANK desires to cooperate with the OFFICE and to avoid the time and expense of administrative litigation and, without admitting or denying that such grounds exist, hereby stipulates and agrees to the following terms in consideration of the OFFICE's forbearance from initiating such administrative litigation through the attached ORDER TO CEASE AND DESIST ("ORDER"), which upon issuance by the OFFICE shall terminate and supersede the 2007 ORDER. 2. Jurisdiction. (a) Florida Community Bank is a Florida state-chartered bank, charter number 306, with its principal place of business at 1400 North 15th Street, Immokalee, Florida 34142, and is thus a state financial institution, as that term is defined in Section 655.005(1)(p), Florida Statutes, and an insured depository institution, State nonmember bank, as those terms are defined in 12 U.S.C. Sec. 1813 of the Federal Deposit Insurance Act ("Act"), 12 U.S.C. Sec. 1811 et seq. (b) As a state-chartered financial institution, the BANK and each of its directors, officers, and employees are. subject in all respects to Chapters 655 and 658, Florida Statutes, and the rules and regulations promulgated thereunder as contained in Chapter 69U, Florida Administrative Code. (c) As an insured depository institution, the BANK and each of its directors, officers, and employees are subject in all respects to the Act and the Federal Deposit Insurance Corporation's ("FDIC") Rules and Regulations promulgated thereunder as set forth in 12 C.F.R. Parts 300-399. (d) As a state-chartered financial institution, the BANK acknowledges that the OFFICE has jurisdiction and authority to issue the ORDER pursuant to Section 655.033, Florida Statutes, for violations of laws and rules relating to the operation of a financial institution and unsafe and unsound practices. (e) As an insured depository institution, the BANK acknowledges that the FDIC has jurisdiction and authority to issue a separate cease and desist order pursuant to Section 8(b) of the Act, 12 U.S.C. Sec. 1818(b) and 12 C.F.R. Part 303. 3. Consent. The BANK, without admitting or denying any violations of laws, regulations, or rules, and without admitting or denying having engaged in any unsafe or unsound practices, hereby consents and agrees to the entry by the OFFICE of the attached ORDER and Page 2 of 6 the termination of the 2007 ORDER. The BANK further consents and agrees to comply with the provisions of the ORDER upon its entry. The terms of this STIPULATION are incorporated by reference into said ORDER. 4. Finality and Enforceability. The BANK stipulates and agrees that the attached ORDER shall, upon its issuance, become effective and enforceable as an "order" defined in Section 655.033, Florida Statutes, and "cease and desist order" as defined in Section 655.041, Florida Statutes, and that the ORDER is otherwise legally sufficient. Further, the BANK stipulates and agrees that the ORDER shall constitute final agency action by the OFFICE, for which the OFFICE has the power to enforce the terms of the ORDER pursuant to Chapters 120, 655, and 658, Florida Statutes. 5. Waiver of the Notice of Charges, Hearing, and Judicial Review. The BANK acknowledges that it has been advised to seek independent legal counsel, that it had an opportunity to consult with an attorney as to the BANK's rights and obligations prior to signing this STIPULATION, and that the BANK is acting freely and voluntarily, intending to be bound by the STIPULATION and ORDER.
